TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00791-CV



                 Crites Southwest, Inc. & McCrites Enterprises, Appellants

                                                v.

 Michael R. Church, Individually; Michael R. Church, President, Church Properties, Inc;
               Church Properties, Inc. and Russell T. Cooper, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. GN400041, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants announce that they and appellees have settled their dispute and that all

parties agree to dismissal of this appeal. We dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Agreed Motion

Filed: February 10, 2006